                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION – DETROIT

In re:                                                        Chapter 13

Rolonda Monique Osborne                                       Case No. 19-49526

         Debtor(s).                                   /
                                                              Judge: Phillip Shefferly
                                          ORDER CONFIRMING PLAN

         The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the
plan was held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds
that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.
         Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as last modified, if at all, is
confirmed.
         IT IS FURTHER ORDERED that the claim of attorney for the Debtor(s), for the allowance of
compensation and reimbursement of Expenses are allowed in the total amount of $3,500.00 in fees and $0.00 in
expenses, and that the portion of such claim which has not already been paid, to-wit: $ 3,500.00 shall be paid by the
Trustee as an administrative expense of this case.
         IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of the
Debtor and this estate as required by law and contract.
         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C.
§502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the
Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
         IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

[X] Debtor shall remit 100% of profit sharing funds and/or bonuses to which Debtor receives during the pendency of
the Case.
[X] Debtor shall increase payments to $196.15 weekly effective January 21, 2020.


APPROVED AS TO FORM NOT
CONTENT:

_/s/ Lisa K. Mullen attorney for        ________________________                /s/ Ryan B. Moran
DAVID WM. RUSKIN (P26803)               CREDITOR                                Ryan B. Moran (P70753)
CHAPTER 13 TRUSTEE                                                              Attorney for Debtor
26555 Evergreen Rd.                                                             Moran Law
1100 Travelers Towers                                                           25600 Woodward Ave.; Ste. 201
Southfield, MI 48076-4251                                                       Royal Oak, MI 48067
248-352-7755



Signed on January 25, 2020




   19-49526-pjs         Doc 28       Filed 01/25/20        Entered 01/27/20 07:21:41               Page 1 of 1
